DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Applicant’s amendment of claim 1, in the paper of 10/19/2021, is acknowledged.  Applicants' arguments filed on 10/19/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 7, 8, 10, 11, 13, 15-20 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15, drawn to a engineered cell comprising an exogenously added TCA cycle reductive branch gene, and the species of fumarase, Species Group 1, PEP-carboxykinase (Species Group 2) and formate (Species Group 3), in the paper of 6/11/2018, is acknowledged.  
Additional Species Election:
In addition to the three Species Groups noted in the paper of 4/10/2018 and elected in the paper of 6/11/2018, this application contains claims directed to the following patentably distinct species:
Species Group 4: 	Each of those enzymes listed in claim 13 is a distinct species (pyruvate formate lyase and acetate kinase).

Species Group 5: 	Each of those enzymes listed in claim 15 is a distinct species (XylE and phosphoglucose dehydrogenase).

During a telephone conversation with Sam Barkley on 8/27/2018 a provisional election was made without traverse to prosecute the invention of Species Group 4: pyruvate formate lyase and Species Group 5: phosphoglucose dehydrogenase.  Affirmation of this election was made by applicant in the paper of 11/30/2018.  
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 7, 8, 10, 11, 13, 15 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1, 7, 8, 10, 11, 13, 15.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  
Applicants submit that they have amended the claim 1 to add “wherein the cell overexpresses an enzyme with malate dehydrogenase activity” so that the claimed cell has all of the listed genes and enzymes with respective activities and has described a representative species of the encompassed engineered Actinobacillus cell and also over expresses malate dehydrogenase.  Applicants request withdrawal of the rejection at least because of the current amendment.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Claims 1, 7, 8, 10, 11, 13, 15 remain directed to any engineered Actinobacillus cell comprising at least one exogenous gene with greater than 80% sequence identity to SEQ ID NO: 7 encoding for an enzyme with fumarase activity with greater than 80% sequence identity to SEQ ID NO: 8, an exogenous gene with greater than 80% sequence identity to SEQ ID NO: 3 encoding for an enzyme with malate dehydrogenase 
While applicants amendment has amended applicants claims to add “wherein the cell overexpresses an enzyme with malate dehydrogenase activity” so that the claimed cell has all of the listed genes and enzymes with respective activities, it remains that applicants have not described the breadth of those engineered Actinobacillus cells comprising at least one exogenous gene with greater than 80% sequence identity to SEQ ID NO: 7 encoding for an enzyme with fumarase activity with greater than 80% sequence identity to SEQ ID NO: 8, an exogenous gene with greater than 80% sequence identity to SEQ ID NO: 3 encoding for an enzyme with malate dehydrogenase activity with greater than 80% sequence identity to SEQ ID NO: 4; and an exogenous gene with greater than 80% sequence identity to SEQ ID NO: 1 encoding for an enzyme with PEP-carboxykinase activity with greater than 80% sequence identity to SEQ ID NO: 2; wherein the cell is able to produce succinic acid from a carbon source; and wherein the cell comprises a genetic modification that reduces production of formate by the cell and wherein the genetic modification reduces the expression of pyruvate 
Applicants are again reminded that the currently rejected claims are not drawn to those proteins having 80% sequence identity to a certain sequence and possessing specific activity, but rather an engineered Actinobacillus cell comprising these various exogenous nucleic acids along with additional genetic modifications and which ultimately produce a greater amount of succinic acid than a wild type Actinobacillus cell.
Applicants have failed to describe sufficient representative species of the encompassed engineered Actinobacillus cells having all of the required limitations, for which no predictability of structure with correlated functions (i.e. genetic modifications that reduce formate production, and genetic modification that reduces expression of pyruvate formate lyase) is apparent.  Given this lack of sufficient representative species of the claimed engineered cells encompassed claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11, 13, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US 2014/0235815),  McKinlay et al. (BMC Genomics Vol 11, 680 2010) and Copeland et al. (Embl database Accession No. CP000746, Complete sequence of Actinobacillus succinogenes 130Z, Jan 28, 2014).
A similar rejection to this was stated in the previous office action as it applied to previous claims 1, 7, 10, 11, 13, 15.  In response to the previous rejection applicants have amended the claims and applicants traverse the rejection as it applies to the newly amended claims.
Burgard et al. teach a non-naturally occurring microorganism that has a methanol metabolic pathway that can enhance the availability of reducing equivalents in the presence of methanol, and methods of using the microorganisms for producing succinate or succinic acid.  Burgard et al. teach a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol or metabolize methanol as a carbon source for biosynthesis of succinate, wherein said methanol metabolic pathway comprises: (i) a methanol methyltransferase and a methylenetetrahydrofolate Escherichia coli and an Actinobacillus succinogenes deposited with the ATCC, both of which are able to produce succinate from a lignocellulosic biomass including glucose.  Burgard et al further teach the above microorganisms in which a disruption in a gene involved in production of formate such as pyruvate format lyase and acetate kinase is made.  
Burgard et al. further teach the above microorganism comprising a methanol metabolic pathway and a succinate pathway, wherein the succinate pathway comprises a phosphenolpyruvate (PEP) carboxykinase and a malate dehydrogenase and a fumarase (see claim 2 and supporting text).
McKinlay et al. teach a genomic perspective on the potential of Actinobacllus succinogenes for industrial succinate production.  McKinlay et al. teach the genome A. succinogenes genome sequence with an emphasis on A. succinogenes potential for genetic engineering, its metabolic attributes and its lack of pathogenicity.  
Copeland et al. (Embl database Accession No. CP000746, Complete sequence of Actinobacillus succinogenes 130Z, Jan 28, 2014) teach the complete genome of Actinobacillus sucinogenes 130Z.  The polynucleotide sequence taught by Copeland et al. includes nucleotides 1026476 to 1025096 which is 100% identical to instant SEQ ID NO:7 and encodes a protein having 100% sequence identity to instant SEQ ID NO:8 and having fumarase activity.  The polynucleotide sequence taught by Copeland et al. includes nucleotides 728528 to 727268 which is 100% identical to instant SEQ ID NO:3 and encodes a protein having 100% sequence identity to instant SEQ ID NO:4 and having malate dehydrogenase activity.  The polynucleotide sequence taught by Copeland et al. includes nucleotides 258650 to 257037 which is 100% identical to instant SEQ ID NO:1 and encodes a protein having 100% sequence identity to instant SEQ ID NO:2 and having PEP-carboxykinase activity.
One of skill in the art before the effective filing date of the claimed invention would have been motivated to create an engineered Actinobacillus succinogenes cell taught by Burgard et al. and/or McKinlay et al. and comprising over expression of an exogenous gene encoding the succinate pathway enzymes, fumarase, malate dehydrogenase and PEP-carboxykinase as taught by Burgard et al. for use in the production of succinate.  One of skill in the art before the effective filing date of the claimed invention would have been further motivated to create a genetic modification that reduces production of formate by the cell by the reduction of pyruvate formate lyase 
Applicants Response:
Applicants traverse the rejection on the basis that applicants assert that the limitation of the engineered Actinobacillus cell having all of the listed genes and their active enzymes as well (as currently amended) the overexpression of malate dehydrogenase, when viewed in light of the example provided by the specification and figures, must be considered when determining the patentability of the present application. 
Applicants submit that neither Burgard, McKinlay or Copeland disclose or teach all the limitations of Applicants' currently amended claim 1.  Applicants submit that therefore, the combination of Burgard, McKinlay and Copeland fails to teach or suggest all the limitations of Applicants' currently amended claim 1 and requests that the currently pending rejections (including all claims depending upon claim 1) under 35 U.S.C. §103 be withdrawn. 

Applicant’s amendment of the claims and applicants complete traversal is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants traversal and submission that neither Burgard, McKinlay or Copeland disclose or teach all the limitations of Applicants' currently Actinobacillus succinogenes  cell taught by Burgard et al. and/or McKinlay et al. and comprising over expression of an exogenous gene encoding the succinate pathway enzymes, fumarase, malate dehydrogenase and PEP-carboxykinase as taught by Burgard et al. for use in the production of succinate.  One of skill in the art before the effective filing date of the claimed invention would have been further motivated to create a genetic modification that reduces production of formate by the cell by the reduction of pyruvate formate lyase to increase the produced succinate as taught by Burkard et al.  One of skill in the art  before the effective filing date of the claimed invention would have been motivated to use the polynucleotides identified by Copeland et al. as polynucleotides encoding the fumarase, malate dehydrogenase and PEP-carboxykinase for the over expression of fumarase, malate dehydrogenase and PEP-carboxykinase.  The expectation of success is high based upon the high level of skill in the art before the effective filing date as exemplified by the results of Burkard et al. and McKinlay et al.
Thus, claims 1, 7, 10, 11, 13, 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US 2014/0235815),  McKinlay et al. (BMC Genomics Vol 11, 680 2010) and Copeland et al. (Embl database Accession No. CP000746, Complete sequence of Actinobacillus succinogenes 130Z, Jan 28, 2014).


Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
11/8/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652